            Case 2:19-cv-05459-PBT Document 14 Filed 05/21/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

HENRY BAYNARD,                                :
    Plaintiff,                                :
                                              :
       v.                                     :       CIVIL ACTION NO. 19-CV-5459
                                              :
JOHN WETZEL, et al.,                          :
     Defendants.                              :

                                             ORDER

       AND NOW, this 21st day of May, 2020, upon consideration of Plaintiff Henry Baynard’s

Letter (ECF No. 10), Prisoner Trust Fund Account Statement (ECF No. 11), and Complaint

(ECF No. 2) it is ORDERED that:

       1.       Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.       Henry Baynard, #JR-7403, shall pay the full filing fee of $350 in installments,

pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court directs the

Superintendent of SCI Phoenix or other appropriate official to assess an initial filing fee of 20%

of the greater of (a) the average monthly deposits to Baynard’s inmate account; or (b) the

average monthly balance in Baynard’s inmate account for the six-month period immediately

preceding the filing of this case. The Superintendent or other appropriate official shall calculate,

collect, and forward the initial payment assessed pursuant to this Order to the Court with a

reference to the docket number for this case. In each succeeding month when the amount in

Baynard’s inmate trust fund account exceeds $10.00, the Superintendent or other appropriate

official shall forward payments to the Clerk of Court equaling 20% of the preceding month’s

income credited to Baynard’s inmate account until the fees are paid. Each payment shall refer to

the docket number for this case.
         Case 2:19-cv-05459-PBT Document 14 Filed 05/21/20 Page 2 of 2




       3. The Clerk of Court is directed to SEND a copy of this Order to the

Superintendent of SCI Phoenix.

       4. The Complaint is DEEMED filed.

       5. Complaint is DISMISSED WITH PREJUDICE as frivolous, pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(i), for the reasons stated in the Court’s Memorandum.

       6. The Clerk of Court shall CLOSE this case.

                                            BY THE COURT:

                                            /s/Petrese B. Tucker

                                            PETRESE B. TUCKER, J.
